Citation Nr: 1119074	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-31 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of death for purposes of receiving dependency and indemnity compensation.  


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, attorney


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1946 to January 1970.  He died in July 2006.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2010, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran died in July 2006.  The Veteran's death certificate listed the immediate cause of death as liver failure due to cirrhosis.  

2.  At the time of the Veteran's death, he was service connected for impairment of rectal and anal sphincter control, adenocarcinoma of the prostate, otitis externa, allergic rhinitis, sinusitis, functional gastrointestinal disease, and impotency.  

3.  The Veteran was not service connected for diabetes mellitus at the time of his death.  However, the record indicates he had in-country service in the Republic of Vietnam during the Vietnam Era and was diagnosed with diabetes mellitus.  Therefore, service connection for diabetes mellitus is presumed.  

4.  The death certificate shows the Veteran died in July 2006 due to liver failure due to cirrhosis.  No autopsy was performed.

5.  Diabetes mellitus did not contribute substantially or materially to his death or aid or lend substantially or materially to his death, or aid or lend assistance to the production of his death.  


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  VA notified the appellant in correspondence dated in November 2006 and May 2008 of the information and evidence needed to substantiate and complete a claim for service connection for cause of death.  VA failed to fully comply with the provisions of 38 U.S.C.A. § 5103 prior to the rating decision in question for the claim on appeal.  Specifically, VA did not inform the appellant of how an effective date is assigned and did not inform her of all the ways entitlement to service connection for cause of the Veteran's death can be obtained.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The record, however, shows that any resulting prejudice was harmless.  Specifically, in the aforementioned May 2008 letter, VA informed the appellant of all methods by which she could obtain entitlement to service connection for cause of the Veteran's death and how effective dates are assigned.  The claim was readjudicated in September 2008.  Thus, any timing error was harmless and not prejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, including VA treatment records and opinions, and private treatment records.  In April 2010, the Board remanded the claim to obtain an additional medical opinion in connection with the claim for entitlement to service connection for cause of the Veteran's death to ensure that VA assisted in obtaining evidence necessary to substantiate her claim.  Two additional medical opinions were obtained.  The Board finds that the April 2010 remand instructions have been completed.  

The appellant was provided the opportunity to meaningfully participate in the adjudication of her claim and she did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Analysis

The appellant contends that the Veteran's liver failure due to cirrhosis is a result of, or was aggravated by, diabetes mellitus.  Specifically, she asserts that the Veteran's ingestion of medications associated with treatment of diabetes mellitus caused or contributed to the cause of death which is listed on his death certificate as liver failure due to cirrhosis.  

In order to establish service connection for the cause of a veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered a veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Turning to the evidence, the Certificate of Death lists the immediate cause of the Veteran's death as liver failure due to cirrhosis.  

As stated previously, at the time of the Veteran's death, he was not service connected for diabetes mellitus.  However, the record shows that the Veteran had in-country service in the Republic of Vietnam during the Vietnam Era and he was subsequently diagnosed with diabetes mellitus.  Accordingly, service connection for diabetes mellitus is presumed.  38 C.F.R. §§ 3.307, 3.309. 

VA treatment records indicate that in December 1995, the Veteran underwent a liver function test which yielded abnormal results.  It was noted that the etiology was unclear, however, a deferential diagnosis included fatty liver disease secondary to diabetes mellitus, alcohol (although patient denied using alcohol), metastatic disease from the prostate, drug effects, or viral hepatitis.   

In March 2004, a VA treatment record noted a new onset of ascites.  A likely diagnosis was deemed to be nonalcoholic steatohepatitis (NASH).  Subsequently, a gastroenterology consult note stated that a CT scan showed evidence of portal hypertension due to liver cirrhosis.  Lab workups indicated that potential etiologies for cirrhosis such as hepatitis B and C serologies were negative.  There was no significant alcohol history.  Due to the Veteran's age, Wilson's disease and alpha-1- antitrypsin were less likely.  Autoimmune receptive markers including ANA, AMA, and APCA were all negative.  However, anti-smooth muscle antibody (ASMA) was positive.  Hepatitis A virus antibody was negative.  Neuron dermographic groups were autoimmune type 1.  NASH was high in the deferential diagnoses.  On March 16, 2004, the Veteran's diabetes medication, glucophage was discontinued "in the face of possible liver failure."  

In February 2006, a VA treatment report noted that the Veteran had macronodular cirrhosis of his liver.  

In March 2008, a VA opinion was obtained from a nurse practitioner on the issue of whether the Veteran's service-connected diabetes mellitus caused liver failure and cirrhosis.  The practitioner opined that the Veteran's cirrhosis was likely due to fatty liver disease.  In this regard, she acknowledged an association between diabetes and fatty liver disease, however, upon consulting a gastroenterology specialist, she found that there is no proven causal relationship between diabetes and fatty liver disease.  The practitioner stated that while the etiology of fatty liver disease is unclear, it appears to involve insulin resistance, or a metabolic syndrome which involves obesity, hypertension, diabetes, and hyperlipidemia.  She stated that it is unclear which one comes first and causes the other.  In this case, she stated that the Veteran was obese, which most likely led to his diabetes and fatty liver disease.  She further stated that because there is no causal relationship to prove that diabetes causes fatty liver disease, she opined that obesity, not diabetes, led to fatty liver disease and cirrhosis which was listed as the Veteran's cause of death.  

In July 2008, a further VA opinion was obtained from a nurse practitioner and medical doctor as to a potential relationship between diabetes and cirrhosis of the liver.  Following a review of the claims file and past medical history, it was opined that the Veteran's history of cirrhosis was likely related to NASH or was cryptogenic in nature.  It was noted that NASH is frequently associated with obesity, diabetes, and hyperlipidemia, but it can also exist without the presence of such conditions.  The examiners opined that the Veteran's diabetes possibly could have contributed to his development of NASH, which lead to cirrhosis and death; however, they stated that there is no way to conclusively determine this and issue could not be resolved without resorting to mere speculation.  

The Board notes that the July 2008 VA opinion was inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the examiner stated that an opinion could not be reached without resorting to mere speculation.  Such a statement does not constitute an opinion, either positive or negative.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Therefore, any VA examination that rests solely on this statement is inadequate.

In April 2010, the appellant submitted a statement indicating that the Veteran's diagnosis of cirrhosis of the liver shocked her and the Veteran.  She stated that due to an inability to find the cause of the Veteran's liver cirrhosis, the physician's best guess was NASH.  Following questioning of the Veteran's primary care physician as to what caused the Veteran's liver problem, she stated that the physician opined that it was likely caused by taking Metformin, a drug used to treat diabetes, since the Veteran was taken off of that drug immediately upon admission.  Further, at a follow-up appointment concerning the liver, when questioning Dr. S.L. regarding a potential biopsy of the liver, the appellant stated that she and the Veteran were told that it would be a very painful procedure that would not have any impact on the Veteran's treatment or care.  Accordingly, they opted against a biopsy.  Finally, the appellant addressed the March 2008 VA opinion that the Veteran's fatty liver disease was caused by the Veteran's obesity.  She stated that while she does not deny that the Veteran did have a large abdomen, he was quite skinny everywhere else and had had diabetes for several years.  She expressed her disbelief that the Veteran's service-connected diabetes could be so easily discounted.  

Along with her April 2010 statement, the appellant submitted duplicates of what she believed to be probative VA treatment records that she did not feel were considered, or adequately considered, by the March 2008 VA examiner.  She also submitted products of her own research pertaining to a potential association between diabetes and liver failure.  

In accordance with the Board's April 2010 remand, in May 2010, another VA opinion was sought.  Following a thorough review of the claims file and a comprehensive review of the medical literature, the medical doctor opined that it is less likely as not (less than 50/50 probability) that the Veteran's liver cirrhosis was caused by or a result of the Veterans diabetes mellitus.  

Specifically, the May 2010 examiner noted the absence of a liver biopsy or autopsy in concluding that the etiology of cirrhosis had never been established.  The examiner noted approximately 11 etiologies for cirrhosis of the liver.  He stated that the only etiology associated with diabetes mellitus is NASH which is diagnosed by a biopsy of the liver; the findings of which are indistinguishable from those of alcoholic hepatitis.  However, in this case, there was no exact report on the mechanism of action.  It was further noted that the Veteran lacked a history of significant alcohol consumption.  Following a review of the 2004 VA treatment notes risk factors such as hepatitis B, HIV, and hepatitis C were noted; however, such risk factors had been ruled out by medical testing.  Accordingly, the examiner narrowed the potential etiologies for the Veteran's cirrhosis to four potential etiologies which had not yet been ruled out with medical testing:  alcoholic hepatitis, NASH, autoimmune disease, medication (ibuprofen), or an alpha trypsin deficiency.  

In regard to an alpha trypsin deficiency, the examiner was unable to find evidence of testing, but acknowledged that the VA gastroenterology consult stated it was clinically unlikely.  In regard to alcoholic hepatitis, many of the medical treatment records indicated an absence of use, however, a 2004 admission note did indicate the use of alcohol.  In regard to autoimmune disease, autoimmune marker ASMA was positive.  In regard to side effects of medication, the examiner noted that per an admission note in 2004, the Veteran had been using ibuprofen for leg pain which the examiner noted can cause liver damage.  In addition, in regards to the diabetes medication of Metformin as contributing to cirrhosis, the examiner documented numerous case reports involving the use of Metformin and its relationship with hepatitis.  Given the findings of the case reports, the examiner concluded that Metformin is more associated with acute hepatitis that resolves once the medication is stopped.  In this case, however, the VA treatment records showed that once the Metformin was discontinued, there were no changes in the condition.  He further noted that the Veteran's liver function tests were not suggestive of acute hepatitis.  In regard to NASH, the examiner stated that given that only NASH is associated with diabetes mellitus, there is only a 1 in 4, or, 25 percent probability or likelihood that the Veteran's cirrhosis of the liver was caused by or a result of his diabetes mellitus.  

Finally, in December 2010, a VA opinion was requested to determine whether it is as likely as not that the Veteran's diabetes mellitus caused or contributed substantially and materially to cause the Veteran's death from liver failure due to cirrhosis.  On this occasion, the same nurse practitioner who rendered the March 2008 medical opinion opined that the Veteran's diabetes did not cause or contribute substantially and materially to the cause of the Veteran's death.  Specifically, she stated that because there is no direct medical evidence or medical literature that indicates that diabetes causes liver cirrhosis or liver failure, the Veteran's cause of death was not caused by or a result of diabetes. 

Given the medical opinions noted above, the Board finds that the VA opinions, particularly the May 2010 opinion, outweigh the appellant's assertions and the VA treatment records indicating that the Veteran's cirrhosis of the liver may have been caused by, or secondary to, his service-connected diabetes mellitus and the associated medications used for treatment of that disease.  Specifically, as stated by the May 2010 VA examiner, given the absence of a biopsy of the liver or an autopsy, the etiology of Veteran's cirrhosis was never determined.  Furthermore, while the VA treatment providers in the December 1995 and March 2004 treatment reports do mention the Veteran's history of diabetes in relation to cirrhosis, and although NASH was mentioned on more than one occasion as being a potential deferential diagnosis for the Veteran's liver condition, they too acknowledged other potential etiologies for cirrhosis.  As noted by the May 2010 VA examiner, there were still more than two potential etiologies for cirrhosis that had not been ruled out.  Accordingly, it could not be concluded that it was at least as likely as not (50/50 probability) that the Veteran's diabetes mellitus caused or contributed to cirrhosis.  

The Board notes that contrary to the findings of the May 2010 VA examiner, a March 2004 VA discharge summary shows that alpha-1 antitrypsin was normal on that occasion.  Nevertheless, the potential etiologies of medication (ibuprofen), alcoholic hepatitis, and autoimmune hepatitis have yet to be ruled out as potential etiologies.  The Board acknowledges that the treatment records indicate that the Veteran did not drink alcohol, however, the medical evidence of record intermittently noted that he drank socially or occasionally.  Furthermore, the appellant has not submitted any treatment records prior to the findings of abnormal liver function tests in attempts to rule out alcoholic hepatitis.  

Moreover, the December 2010 VA nurse practitioner concluded that the Veteran's diabetes did not cause or contribute substantially and materially to the cause of the Veteran's death.  In addition, she provided sufficient supporting rationale for her opinion.

Finally, the Board notes that neither the appellant nor her representative have presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for cause of death.  While they have submitted relevant articles from medical journals seeking to prove an association between diabetes mellitus and associated medications used to treat diabetes mellitus with cirrhosis of the liver, such articles do not take into consideration the medical history and facts specific to the Veteran's medical history.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Accordingly, the only evidence in support of the appellant's claim is her and her representative's contentions.  However, there is no indication that the appellant or her representative possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, their statements regarding the liver failure are insufficient to establish a nexus to the Veteran's service-connected diabetes mellitus.  The Board notes that under certain circumstances lay statements may, however, serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the Board finds no basis for concluding that a lay person would be capable of establishing the etiology of the Veteran's liver failure in the absence of specialized training.

The Board notes that it was unable to find a definitive clinical diagnosis of coronary artery disease.  Coronary artery disease was added to the disabilities associated with Agent Orange exposure.  The only evidence of record indicating coronary artery disease consists of a May 2006 private treatment record that lists "possible underlying coronary artery disease" as a diagnostic impression.  In addition, a June 2008 private radiology report notes a "history or coronary artery disease."  However, the Board was unable to locate any treatment records or reports with an actual diagnosis of coronary artery disease, nor was the Board unable to find a history of coronary artery disease.  Moreover, neither the appellant nor her representative have asserted any theories by which coronary artery disease could have caused or contributed to the Veteran's cause of death which is listed as liver failure due to cirrhosis.  

Because the evidence of record does not establish that the Veteran had a diagnosis of coronary artery disease, nor has there been any evidence provided that coronary artery disease was responsible for the Veteran's death, a medical opinion is not necessary to make a decision on this claim for service connection for cause of the Veteran's death.

For the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In so concluding, the Board in no way minimizes the Veteran's honorable and faithful service to the United States.  The Board, however, is obligated to decide cases based on the law and the evidence, and not on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

As the preponderance of the evidence is against the appellant's claim, entitlement to service connection for cause of the Veteran's death must be denied.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for cause of death for purposes of receiving dependency and indemnity compensation is denied.  



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


